DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 13, 19-21, 24-27, 30-32, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as a whole are written broadly to the point where it is difficult to tell what structure is intended to be claimed.  For instance, the different structure of the prosthesis is not claimed at all in relation to one another, such as where the recesses are located, so that the present claims appear to be referring to the sleeve within the first recess, or possibly separate recesses but claim 7 states that they are contiguous.  For purposes of examination, the sleeve will be interpreted to be within the first recess so that the first and second recesses are within one another and therefore contiguous.  Additionally, claim 2 recites “base” and “top”, but no frame of reference is provided to interpret which is which in regards to the prosthesis.  Claim 19 seems to be further defining an optional structure and therefore doesn’t necessarily further limit the prosthesis; and the use of “hub” does not appear to be in line with its conventional use of a center, making it unclear what structure is intended by “hub”.  Claim 32 and 35 
Claims 13, 21, 27, 32, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites the limitation "the bore" and “the annular undercut region”.  There is insufficient antecedent basis for this limitation in the claim.  And as a result, it is unclear what claim 20 is trying to establish structurally since neither of the compared structures have been defined.  Claim 21 also recites “the bore” and lacks antecedent basis.
The claims will be examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13, 19-21, 31-32, 35 are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2012/0202173).
Seo shows a dental prosthesis formed of a composition comprising a polymeric material ([0024], Fig. 26A-B for instance), the prosthesis comprising one or more locating formations adapted to receive a dental implant fixture or dental abutment (configuration shown in Fig. 26A-B), the or each locating formation comprising a recess comprising a first recess portion formed in the polymeric material of the 
With respect to claim 32, a reinforcing sleeve for location in a dental prosthesis (294 in Fig. 26B), the reinforcing sleeve comprising a generally tubular wall (Fig. 26B outside) and an annular shoulder portion having an inner perimeter and an outer perimeter (shoulder midway down 294 in Fig. 26B), wherein the inner perimeter of the annular shoulder portion defines the perimeter of a recess portion (Fig. 26B interior), wherein the recess portion comprises a annular sidewall surrounding a hub which is internally offset from the annular shoulder portion and which separates said recess portion from the interior of the reinforcing sleeve (see 112 above), and wherein the recess is shaped to receive the terminal end of a dental implant fixture or dental abutment (Fig. 26A).
With respect to claim 35, a reinforcing sleeve for location in a dental prosthesis (294 in Fig. 26B), the reinforcing sleeve comprising a generally tubular wall (Fig. 26B outside) and having a hub at one end (see 112 above, hub will be considered the top of 294 for purposes of examination) and an open bore at an opposing end (bottom), wherein the hub is provided with an aperture there through (where pin 198 is received), the aperture having a diameter that is less than the diameter of the open bore (Fig. 26B), the aperture permitting in use the shank of a screw inserted via the interior of the sleeve to extend through said sleeve and into a recess formed in a dental prosthesis to screw threadedly engage with the head of a dental implant located in said recess (any aperture is capable of receiving a screw 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo.
Seo discloses the device as previously described above, but fails to show the specific dimensions claimed with respect to claim 24, wherein the depth of the first recess portion is approximately 1.7 mm; with respect to claim 25, wherein the depth of the second recess portion is approximately 0.6 mm; with respect to claim 26, wherein the diameters of the perimeter of the second recess portion and the lower end of the first recess portion are approximately 2.6mm; with respect to claim 27, wherein the width of the annular shoulder portion of the sleeve is approximately 0.8 mm.  The Office takes official notice that these dimensions are well within conventional sizes for dental implant abutment and corresponding structure (see [0110] for instance, which is referring to a different embodiment than that cited, but provides dimensions close to that claimed).  Seo also fails to show with respect to claim 30, wherein the polymeric material of the prosthesis preferably comprises that claimed.  It would have been obvious to one having ordinary skill in the art at the time of invention to have selected the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772